Citation Nr: 1241061	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coccygodynia, and if so, whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A review of Virtual VA reveals no records relevant to this claim. 

Service connection has been granted for a lumbosacral strain with degenerative changes and bilateral lower extremity pathology.  Nothing in this decision should be taken as concerning these findings.

The issue of entitlement to service connection for coccygodynia on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1970 rating decision denied entitlement to service connection for coccygodynia.  It was held essentially that no chronic disability of the tailbone was found.  The Veteran was notified of the decision and did not appeal.

2.  Evidence associated with the claims file since the February 1970 denial, with credibility presumed, is not cumulative or redundant of previously reviewed evidence, relates to previously unestablished facts and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 1970 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received since the prior final denial as to the issue of entitlement to service connection for coccygodynia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to reopen the claim of entitlement to service connection for coccygodynia and to remand the claim of service connection for adjudication on the merits, a detailed explanation of how VA complied with the VCAA with regard to this issue is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

Analysis

In February 1970, the RO denied entitlement to service connection for coccygodynia because there were no clinical or subjective findings demonstrated in the Veteran's service treatment records, which were silent as to any trauma.  The Veteran did not appeal this decision within one year following notification and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 2007, the Veteran requested to reopen his claim.  In August 2007, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for coccygodynia.  The Veteran disagreed with the decision and subsequently perfected this appeal.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In evaluating a veteran's request to reopen a previously disallowed claim, the credibility of any new evidence will be presumed for purposes of determining whether to reopen the previously denied claim.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

It is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).

At the time of the February 1970 rating decision, the evidence under consideration consisted of the Veteran's statement that he injured his coccyx during service and service treatment records which contained reference to a back strain and a mid low back ache while stationed at Fort Knox in August 1967, a low back injury upon getting out of the shower while stationed in Panama in December 1967 with what was opined to be an unrelated x-ray finding of a chip of his L3 vertebra, and complaint of gradually increasing low back pain since he fell ten days prior in July 1968 while stationed in Panama.  Also of record was a December 1969 VA examination during which the Veteran reported that he fell on another soldiers foot during basic training resulting in injury to the tip of his tailbone and coccygeal area which had bothered him off and on ever since.  X-ray examination of his coccyx at that time showed that the tip end of his sacrum was anterior angulated and there was no evidence of any fracture.  It was noted that a portion of the distal coccyx may have been surgically absent.  The examiner diagnosed coccygodynia.   

Based on this evidence, the RO concluded that the evidence was negative for any clinical or subjective findings that the Veteran sustained trauma or injury to his coccyx during service.  

Evidence received since the February 1970 rating decision that denied service connection for coccygodynia includes a May 2007 private internal medicine examination that shows that the Veteran reported a past surgical history of "something over his tailbone in 1967," the Veteran's July 2008 Notice of Disagreement in which he stated that his "tailbone was cut during basic training," and a March 2009 VA Form 9 in which he stated that during basic training at Fort Knox, he broke his tailbone which resulted in surgical removal of part of his tailbone.  Additionally, during a September 2009 VA examination, the examiner noted that according to either the Veteran or his service treatment records, during service, he suffered a contusion of his tailbone when getting out of the shower in December 1967.  After being seen a few more times for pain in the tailbone, he was diagnosed with coccygodynia.  The Board notes, however, that with the exception of the aforementioned May 2007 private internal medicine examination, post-service VA and private treatment records, and the September 2009 VA examination report, show that any past surgical history pertaining to his back was repeatedly denied.  Notwithstanding, however, as previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, it demonstrates that the claimed disability may have been incurred during or related to active duty service.  Indeed, the Veteran has provided presumed competent evidence regarding information needed to verify that he sustained injury or trauma to his tailbone during service and whether the claimed disability may have had its onset during military service.  Such evidence raises a reasonable possibility of substantiating the claim.  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for coccygodynia.  The claim is reopened.  
ORDER

New and material evidence has been received and the claim for entitlement to service connection for coccygodynia is reopened.  The appeal is allowed to this extent. 


REMAND

In the August 2007 rating decision, the RO denied the Veteran's claim to reopen his previously denied claim for service connection on the ground that new and material evidence had not been submitted.  It does not appear that the RO has considered the merits of the claim for service connection for coccygodynia.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court indicated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits.  Thus, it is appropriate to remand the reopened service connection claim to the RO for consideration on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Develop the claim on the merits as needed, to include a determination of whether there may be surgical records outstanding, or if an examination is needed to ascertain if there is evidence of surgery to the tailbone.  Appellant should be contacted to identify where and approximately when the reported surgery was conducted, to include if he was hospitalized for the surgery.  If so, an attempt should be made to ascertain whether hospital records may exist that were not associated with the service treatment or other treatment records.  Consideration should also be given to the question of whether an examination is indicated to determine if there are any identifiable residuals of such claimed surgery, to include residual scarring.  All attempts to obtain records should be set forth in the claims folder.

2.  Adjudicate the issue of entitlement to service connection for coccygodynia on the merits.  All applicable laws and regulations should be considered.  If the benefit sought on appeal is denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


